United States Court of Appeals for the Federal Circuit

                                       03-1092


                                  RON NYSTROM,

                                                       Plaintiff-Appellant,

                                           v.

                 TREX COMPANY, INC. and TREX COMPANY, LLC,

                                                       Defendants-Appellees.



        Joseph S. Presta, Nixon & Vanderhye, P.C., of Arlington, Virginia, argued for
plaintiff-appellant.

     Patrick J. Coyne, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P, of
Washington, DC, argued for defendants-appellees. With him on the brief was Troy E.
Grabow.

Appealed from:     United States District Court for the Eastern District of Virginia

Judge Jerome B. Friedman
 United States Court of Appeals for the Federal Circuit

                                       03-1092


                                    RON NYSTROM,

                                               Plaintiff-Appellant,


                                          v.


                 TREX COMPANY, INC. and TREX COMPANY, LLC,

                                               Defendants-Appellees.


Before MAYER,* GAJARSA, and LINN, Circuit Judges.


                                       ORDER

      A combined petition for panel rehearing and rehearing en banc was filed by Trex

Co., Inc. and Trex Co., LLC. A response thereto was invited by the court and filed by

Ron Nystrom. Thereafter, these filings were referred to the merits panel that heard the

appeal.

      Upon consideration thereof,

      IT IS ORDERED THAT:

      (1)    the petition for panel rehearing is granted for the limited purpose of

addressing the effects of Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en

banc), and

      *
             Haldane Robert Mayer vacated the position of Chief Judge on December

24, 2004.
      (2)    the previous opinion of the court in this appeal, issued on June 28, 2004

and reported at 374 F.3d 1105, is withdrawn. The new opinion accompanies this order.



                                       FOR THE COURT



__Sep 14_2005___                    _s/Jan Horbaly___
     Date                              Jan Horbaly
                                       Clerk




03-1092                               2